DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
mnemonic 90 (see also the specification objection below)
flat glass 230
third chamber 130
fourth chamber 140
third sub chamber 330
fourth sub chamber 340
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 610 (Fig. 5A).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “300” has been used to designate both elastic member in Fig. 2B and an unspecified feature (that is not an elastic member) in Figs. 3A and 3B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: The specification dated 01-07-2020 at ¶ [0078] in the amended version (¶ [0059] of the clean version) recites “the elastic member may be mnemonic 90.”  It is unclear how an elastic member would be a mnemonic.  Examiner surmises that “mnemonic 90” should read --Nimonic 90--.
Appropriate correction is required.

Claim Objections
Claim 7 is objected to because of the following informalities:  Lines 1-2 recite “placing the mold assembly to the first chamber”, and line 3 recites “placing the mold assembly to a first subchamber”.  The phrase “placing…to” in each instance is not standard English grammar.  Examiner recommends changing the phrases to read --placing…in--, which would also be consistent with Applicant’s other claims.
Claim 19 is objected to because of the following informalities:  Line 3 recites “brining the first hot plate”.  It appears “brining” should read --bringing--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “each of moving the mold assembly comprises” in lines 1-2.  It is unclear what “each of” is referring to.  For example, it is unclear if this means each step of moving the mold assembly, each instance of moving the mold assembly, each kind of moving the mold assembly, etc.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-9, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang ‘573 (US 2014/0373573 A1) in view of Liaw ‘033 (KR 01244033 B1 - English language machine translation provided herewith and referenced herein).
Regarding claim 1, Hwang ‘573 teaches:
preparing a mold assembly (400, Fig. 2) by stacking a lower mold (413), a glass part that has a flat shape, and an upper mold (411) (¶ [0006], [0083]-[0085])
placing the mold assembly in a first chamber (mold carrying-in part 110 or first heating part 121 or second heating part 123), and heating the mold assembly in the first chamber (¶ [0038]-[0040])
moving the mold assembly from the first chamber to a second chamber (press part 130), and pressurizing the upper mold downward to the lower mold in the second chamber to mold the glass part into a curved shape (¶ [0041]-[0042], [0044], [0085])
moving the mold assembly from the second chamber to a third chamber (first slow cooling part 141 or second slow cooling part 143 or first quenching part 161), and cooling the glass part in the third chamber (¶ [0047]-[0052])
moving the mold assembly from the third chamber to a fourth chamber (second slow cooling part 143 or first quenching part 161 or second quenching part 163), and cooling the glass part in the fourth chamber (¶ [0047]-[0052]).
Hwang ‘573 is silent regarding the mold assembly comprising an elastic member that is disposed between the lower mold and the upper mold and that defines a space between the upper mold and the glass part, and pressurizing the elastic member.  In analogous art of manufacturing curved glass, Liaw ‘033 suggests preparing a mold assembly by stacking a lower mold (12), a glass part that has a flat shape (16), and an upper mold (10), the mold assembly comprising an elastic member (14) that is disposed between the lower mold and the upper mold and that defines a space between the upper mold and the glass part (Fig. 1a), and pressurizing the upper mold and the elastic member downward to the lower mold to mold the glass part into a curved shape (¶ [0009]; Fig. 1b) for the benefit of removing the weight of the upper mold from the glass until the glass is heated to a molding temperature, and distributing the applied pressure during molding to improve molding conditions and reduce defects in the product (¶ [0019]-[0020]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hwang ‘573 by making the mold assembly comprise an elastic member that is disposed between the lower mold and the upper mold and that defines a space between the upper mold and the glass part, and pressurizing the elastic member, for the benefit of removing the weight of the upper mold from the glass until the glass is heated to a molding temperature, and distributing the applied pressure during molding to improve molding conditions and reduce defects in the product, as suggested by Liaw ‘033.
Regarding claim 2, Hwang ‘573 further teaches:
heating the mold assembly in the first chamber is performed based on the first chamber having an internal temperature in a range from room temperature to 900 °C (¶ [0038], [0039])
pressurizing the upper mold to the lower mold in the second chamber is performed based on the second chamber having an internal temperature in a range from 700 to 900°C (¶ [0041])
cooling the glass part in the third chamber is performed based on the third chamber having an internal temperature in a range from 700°C to 400°C (¶ [0048], [0050])
cooling the glass part in the fourth chamber is performed based on the fourth chamber having an internal temperature in a range from room temperature to 400°C (¶ [0050], [0051]).
Regarding claim 3, Liaw ‘033 suggests the elastic member as described above, and further suggests that a plastic limit temperature of the elastic member is greater than or equal to a molding temperature of the glass in a state in which the elastic member is compressed by the upper mold (top paragraph, p. 2; ¶ [0009], [0011]) for the benefit of removing the weight of the upper mold from the glass until the glass is heated to a molding temperature (¶ [0019]).  It would have been obvious to modify the method of Hwang ‘573 by utilizing an elastic member with a plastic limit temperature that is greater than or equal to a molding temperature of the glass in a state in which the elastic member is compressed by the upper mold for the benefit of removing the weight of the upper mold from the glass until the glass is heated to a molding temperature, as suggested by Liaw ‘033.  Further it would have been obvious to select the plastic limit temperature in accordance with the required molding temperatures of the glass.
Regarding claim 5, Hwang ‘573 further teaches:
pressurizing the upper mold comprises fixing the upper mold to the lower mold (¶ [0049], [0074], [0083]-[0085])
moving the mold assembly from the second chamber to the third chamber and cooling the glass part in the third chamber are performed in a state in which the upper mold is fixed to the lower mold (¶ [0049], [0062], [0071]-[0078], [0083]-[0085]).
Liaw ‘033 suggests the elastic member as described above.
Regarding claim 6, Hwang ‘573 further teaches:
placing the mold assembly in the first chamber is performed based on the first chamber having a nitrogen atmosphere (¶ [0018], [0037], [0063])
moving the mold assembly from the first chamber to the second chamber is performed based on the second chamber having a nitrogen atmosphere (¶ [0018], [0037], [0063])
moving the mold assembly from the second chamber to the third chamber is performed based on the third chamber having a nitrogen atmosphere (¶ [0018], [0037], [0063]).
Regarding claim 7, Hwang ‘573 further teaches placing the mold assembly in the first chamber comprises:
placing the mold assembly in a first sub chamber (mold carrying-in part 110; ¶ [0036]) and then supplying nitrogen to an inside of the first sub chamber to define a nitrogen atmosphere (¶ [0018], [0037], [0063])
moving the mold assembly from the first sub chamber to a second sub chamber (first heating part 121; ¶ [0036]) that has a nitrogen atmosphere (¶ [0018], [0037], [0063])
moving the mold assembly from the second sub chamber to the first chamber (second heating part 123; ¶ [0036]).
Hwang ‘573 is silent regarding a volume of the first sub chamber being less than a volume of the second sub chamber.  However, the volumes of the first and second sub chambers can only have three relationships; namely, the first sub chamber volume is greater than the second sub chamber volume, the first sub chamber volume is less than the second sub chamber volume, or 
Regarding claim 8, Hwang ‘573 is silent regarding a nitrogen pressure inside the first sub chamber being greater than a nitrogen pressure in the second sub chamber.  However, the nitrogen pressures of the first and second sub chambers can only have three relationships; namely, the first sub chamber nitrogen pressure is greater than the second sub chamber nitrogen pressure, the first sub chamber nitrogen pressure is less than the second sub chamber nitrogen pressure, or the first sub chamber nitrogen pressure is equal to the second sub chamber nitrogen pressure.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hwang ‘573 by trying making a nitrogen pressure of the first sub chamber be greater than a nitrogen pressure of the second sub chamber as one of a finite number of possibilities, with a predictable result of preventing or reducing damage due to oxidation (¶ [0063]).
Regarding claim 9, Hwang ‘573 further teaches moving the old assembly from the third chamber to the fourth chamber and cooling the glass part in the fourth chamber comprises:
moving the mold assembly from the third chamber (first slow cooling part 141 or second slow cooling part 143; ¶ [0036]) to a third sub chamber (second slow cooling 143 or first quenching part 161) part that has a nitrogen atmosphere (¶ [0018], [0037], [0063])
moving the mold assembly from the third sub chamber (second slow cooling 143 or first quenching part 161; ¶ [0036]) to a fourth sub chamber (first quenching part 161 or second quenching part 163) that has a nitrogen atmosphere (¶ [0018], [0037], [0063])
moving the mold assembly from the fourth sub chamber (first quenching part 161 or second quenching part 163; ¶ [0036]) to the fourth chamber (second quenching part 163 or mold carrying-out part).
Hwang ‘573 is silent regarding the fourth chamber having an air atmosphere.  However, Hwang ‘573 teaches that the chambers “may” have a nitrogen atmosphere, as opposed to ambient air, to reduce oxidation.  At the lower temperatures of the fourth chamber, oxidation would be reduced.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hwang ‘573 by foregoing the use of a nitrogen atmosphere in the fourth chamber at lower temperatures in favor of ambient air atmosphere to reduce the expense of utilizing nitrogen in every chamber.
Hwang ‘573 is silent regarding a volume of the fourth sub chamber being less than a volume of the third sub chamber.  However, the volumes of the fourth and third sub chambers can only have three relationships; namely, the fourth sub chamber volume is greater than the third sub chamber volume, the fourth sub chamber volume is less than the third sub chamber volume, or the fourth sub chamber volume is equal to the fourth sub chamber volume.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hwang ‘573 by trying making a volume of the fourth sub chamber be less than a volume of the third sub chamber as one of a finite number of possibilities, with a predictable result of cooling a molded glass part.
Regarding claim 20, Hwang ‘573 further teaches vertically moving the mold assembly within at least one of the first chamber, the second chamber, or the third chamber (¶ [0083]-[0085]).

Allowable Subject Matter
Claims 4 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base 
Claims 10-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art does not fairly teach or suggest utilizing an alloy including Ni, Cr, Ti, and Al as an elastic member in a glass shaping mold as claimed.
Regarding claims 10-13, Hwang ‘573 broadly suggests utilizing a conveyor (¶ [0080]-[0081]), but the prior art does not fairly teach or suggest moving a glass mold assembly between chambers utilizing a transferring bar to lift, horizontally move, and put down the mold assembly in the manner as claimed.  
Regarding claims 14-19, Hwang ‘573 broadly suggests that any heater may be used and that the press part 130 can include a heater to transfer heat through the upper and lower mold, but the prior art does not fairly teach or suggest utilizing a hot plate with a heating portion and a heat transfer layer to contact and heat the upper mold and the lower mold in each of the first, second, third, and fourth chambers as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Thursday, 8:00 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/Primary Examiner, Art Unit 1741